Ingraham, J.:
The plaintiff was a stenographer appointed by the board of coroners under the authority conferred by section 1768 of the Consolidation Act (Chap. 410, Laws of 1882, as amended by chap. 846, Laws of 1895). The duty of such stenographer is stated to be “ to take accurate and full stenographic minutes, and transcribe the same, of all proceedings, and testimony taken before a jury in the coroners’ court held by said coroners in the city and county of New York as may be directed by said board;” and for the performance of this duty, viz., taking, the stenographic minutes and transcribing the same, the said stenographer was to. receive a salary of “ twenty-five hundred dollars per annum and six cents *436per. folio for all transcripts made for the use =of the district attorney’s office by.direction of Said board.” The six cents per folio for all transcripts of the minutes made for the use of the district attorney’s office, by-the-direction, of the board, is the amount fixed by law as the compensation to be paid to the stenogra^ pher for .his services in the performance of the duties of • that-office. The Legislature has seen fit to provide, a. fixed sum as. salary, and six cents per folio for the transcripts of the minutes made for the use of the district attorney’s office. It is the duty of the stenographer to take the minutes, and to transcribe the same; and for a transcript of the minutes not required fbr the usé of the district attorney lie is. to receive no “ folio rate",” but for all transcripts "made for the use of the' district attorney’s office he is, in . addition to his fixed salary of $-2,500 per year, to receive the “ folio rate.” The intent of this section seems to be clear, and the only question presented, is, whether the transcripts of the minutes mentioned in' the complaint were made “ for the' use of the district. attorney’s office by direction of said board.” The. plaintiff testified that'when he was appointed" he was instructed by the chief, clerk of the board “ to make Out transcripts in all homicide cases, to be turnéd into the Board of Coroners to be filed with the District Attorney’s office,” and that it was in pursuance of these instructions that -transcripts of the minutes, to recover' the fees for which this action is brought, were made out by him and were turned over to the chief to be filed with .the district attorney. The chief clerk of the board of coroners testified : “ I was directed by the Board, of-Coroners, to direct him (the plaintiff) to furnish to the Board of : Coroners testimony in homicide cases ; ■ I received instruction from the Board of Coroners to that effect.” He further testified that the transcripts, to recover for the malting of which this action was brought, were received by him from the plaintiff, and were filed by him with the district attorney, and a receipt book was "produced showing the receipt by the district attorney of the transcript of the. minutes of each case. - There were also, two resolutions of the board of- coroners introduced in evidence^-' one requiring thestenographer to file with, the clerk of the board of, -coroners 'an abstract of the testimony taken at each inquest, and the other a. resolution passed, January -3, 1894, requiring the stenographer to the board of coro-. *437ners to furnish, “ to the Board of Coroners, promptly and without delay, the testimony taken by him at inquests, and more particularly in homicide cases.” We have, thus the direction by the board of coroners to this plaintiff to prepare and file with the board a transcript of the evidence taken by him in each homicide case; and then a direction by the board to its chief clerk to file such transcript with the district attorney in compliance with section 1777 of the Consolidation Act, whereby it is made the duty of each coroner to file with the clerk of the board an abstract of the testimony ■ taken by him, except in the case of a homicidej in which case he shall transmit such abstract of testimony to the district attorney.
In consideration of this express provision of law requiring the transmittal to the district attorney of an abstract of the testimony taken at an inquest in a homicide case, and the express direction of the board to the stenographer that a transcript of his minutes in each homicide case should be furnished by him to the board, and of the fact that said transcript was so furnished, and by the clerk of the board filed with the district attorney as required by section 1777 of the Consolidation Act, it would appear that the right of the plaintiff to be paid for such transcripts ivas brought directly within the ..provision of section 1768, which provides a fee of six cents per folio for all transcripts of the minutes made for the use of the district attorney’s office by direction of the board. Here .these transcripts were'made by direction of the board, and delivered to the board, to enable the board to perform the duty of' delivering such transcripts of testimony in homicide cases to the district attorney. The object for which these transcripts were made must be presumed to be that prescribed by law. , They certainly were made for the use of the district attorney’s office, and they were made by direction of the board. There would have been no question if the resolution had stated that such transcripts in homicide cases there ordered to be made were for the use of the district attorney; and yet this was the direct effect of the resolution of the board, if the coroner and the coroner’s clerk performed the duty imposed upon them by law, namely, to furnish a copy of the testimony upon each inquest in a homicide case to the district attorney.
We think, therefore, that the plaintiff was entitled, as a part of the compensation allowed to him for services rendered, to six cents *438per folio for the transcript of the testimony furnished hy him to the board under the resolution referred to in homicide cases, and that the judgment below was right and should be affirmed, with' costs:
Patterson, Rumsey, O’Brien and Parker, JJ., concurred.-
Judgment affirmed, with costs.